Citation Nr: 1029458	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right 
(dominant) shoulder bursitis with degenerative joint disease 
(DJD).

2. Entitlement to a rating in excess of 20 percent for left 
shoulder bursitis with DJD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1970 to October 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO), that increased the Veteran's rating for 
right shoulder bursitis to 20 percent, effective March 16, 2005 
(the date of his claim for increase) and continued a rating of 20 
percent for left shoulder bursitis.  In May 2007 and June 2009 
the case was remanded for additional development.      

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  While the notice provisions of the VCAA appear to be 
satisfied the Board finds that further development of the record 
is necessary to comply with VA's duty to assist the Veteran in 
the development of facts pertinent to the claims.  See 38 C.F.R. 
§ 3.159 (2009).   

Under 38 C.F.R. § 3.158(a), where pertinent evidence 
requested in connection with a claim for VA benefits is 
not received within a year of the request, the claim is to 
be considered abandoned. 

Pursuant to the Board's June 2009 remand instructions, the RO 
sent the Veteran a letter (in June 2009) requesting that he 
provide information and releases regarding providers of treatment 
for his shoulder disabilities since July 2008.  The Board notes 
that only partial private treatment records are associated with 
the claims file.   In a claim for increase complete records of 
treatment for the disability at issue for the entire appeal 
period (i.e., since one year prior to the filing of a claim for 
increase are pertinent (and critical, perhaps dispositive) 
evidence.  (Notably, the June 2009 letter to the Veteran may be 
misleading as it suggests (see paragraph 2, page 2) that only 
records of treatment in the last 12 months are pertinent.  The 
Veteran did not respond to the RO's request for identifying 
information and releases for private treatment records.  
Application of the governing regulation in the circumstances of 
this case would mandate dismissal of the appeal under 38 C.F.R. 
§ 3.158(a).  However, the record does not show that the Veteran 
has been advised of the provisions of 38 C.F.R. § 3.158(a), and 
decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have suggested that application of 38 C.F.R. § 3.158(a) 
without the Veteran being apprised of its provisions is a due 
process violation.  

Notably, the Veteran was examined pursuant to the Board remand 
request.  However, if outstanding records of treatment present, 
or suggest, that the disability picture of the Veteran's shoulder 
disabilities is at variance with what is shown by the current 
record, another examination may be necessary.  

The Board is aware that the case was previously remanded, and 
that the instant remand will result in further delay of a final 
determination in this matter.  It is his lack of cooperation that 
is responsible for the delay.

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to identify 
all sources of evaluation and/or treatment 
he received for his shoulders since July 
2008.  He should provide a chronological 
listing of the providers of all 
evaluations and treatment he received for 
his shoulders during this time period, as 
well as any releases necessary for VA to 
secure private treatment/evaluation 
records.  The RO must secure for 
association with the claims file copies of 
the complete records of evaluation and 
treatment from the identified providers 
(to specifically include records 
pertaining to his July 2008 surgery, 
including follow-up reports, and any post-
op/rehabilitation or therapy records).  If 
any provider does not respond to the RO's 
request for, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that the 
records are received.  

2.	After the development sought above is 
completed (or if a year has passed 
without the Veteran's response to the RO's 
request for identifying information and 
releases), the RO should arrange for any 
further development suggested by the 
results of that sought above, then re-
adjudicate these claims (applying 
38 C.F.R. § 3.158 if indicated).  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
